  Case 1:20-cr-00183-RJJ ECF No. 188, PageID.1004 Filed 05/07/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,                    No. 1:20-cr-183

vs.                                                         Hon. Robert J. Jonker
                                                            Chief United States District Judge
DANIEL JOSEPH HARRIS,
                              Defendant.


              UNOPPOSED MOTION TO MODIFY PROTECTIVE ORDER


       NOW COMES the Defendant, Daniel Harris, by and through his attorney, Julia A. Kelly,

and moves to modify the protective order entered in this matter at ECF # 107, PageID 615-616,

and in support states as follows:

       1. Mr. Harris finds himself in the same situation as Mr. Croft and Mr. Caserta as it relates

           to Mr. Harris’ ability to review the discovery in this matter. Below is a replication of

           Mr. Croft’s Unopposed Motion to Modify Protective Order (ECF # 174, PageID 982-

           983) and proposed Modified Protective Order (ECF # 174-1, PageID 984-985).

       2. This Court granted the Government’s unopposed Motion for Protective Order on

           December 18, 2020. At the time that the protective order was granted, the scope and

           nature of the discovery to be produced was not fully clear to the defense. Since entry

           of the protective order, the Government has produced hundreds of hours of audio and

           video recordings and tens of thousands of pages of written discovery.
  Case 1:20-cr-00183-RJJ ECF No. 188, PageID.1005 Filed 05/07/21 Page 2 of 2




       3. In order to prepare for trial, Mr. Harris wishes to review these items of discovery. The

           current protective order provides that defense counsel cannot leave “unredacted copies

           of discovery material” with Mr. Harris while he is detained in pretrial custody.

           (Protective Order, ECF No. 107, PageID 615).

       4. Due to the voluminous discovery involved, counsel wishes to provide a laptop

           computer with an encrypted copy of the discovery to Mr. Harris for his review while

           in pretrial detention. Counsel has discussed this with the United States Marshal and

           the Newaygo County Jail which are both willing and able to accommodate the request.

           This approach will be most efficient and will save the United States taxpayers may

           thousands of dollars that would be required if counsel had to display each item of

           discovery to Mr. Harris.

       5. This Court has the authority to modify a protective order at any time. See Fed. R. Crim.

           P. 16(d)(1). Additionally, undersigned counsel has discussed this matter with counsel

           for the United States and they do not oppose the proposed modified protective order.

       WHEREFORE, the Defendant, Mr. Harris, respectfully requests the Court enter the

proposed modified protective order permitting him to possess the discovery materials in pretrial

custody subject to the restrictions in the proposed order.


                                              Respectfully submitted:
Dated: May 7, 2021                            WILLEY & CHAMBERLAIN LLP
                                              Attorneys for Defendant

                                              s/Julia A. Kelly
                                              ___________________________
                                              Julia A. Kelly (P77407)
                                              300 Ottawa Avenue NW, Suite 810
                                              Grand Rapids, Michigan 49503
                                              (616) 458-2212
                                              jak@willeychamberlain.com

                                                 2
